                                                         Case 3:21-cv-00325-MMD-WGC Document 7 Filed 08/13/21 Page 1 of 3




                                                     1   AARON R. MAURICE, ESQ.
                                                         Nevada Bar No. 6412
                                                     2   BRITTANY WOOD, ESQ.
                                                         Nevada Bar No. 7562
                                                     3   ELIZABETH E. ARONSON, ESQ.
                                                         Nevada Bar No. 14472
                                                     4   MAURICE WOOD
                                                         8250 West Charleston Blvd., Suite 100
                                                     5   Las Vegas, Nevada 89117
                                                         Telephone: (702) 463-7616
                                                     6   Facsimile: (702) 463-6224
                                                         E-Mail: amaurice@mauricewood.com
                                                     7              bwood@mauricewood.com
                                                                    earonson@mauricewood.com
                                                     8
                                                         Attorneys for Defendant,
                                                     9   WESTCOR        LAND      TITLE          INSURANCE
                                                         COMPANY
                                                    10
                                                                                      UNITED STATES DISTRICT COURT
                                                    11
                                                                                             DISTRICT OF NEVADA
          Tel: (702) 463-7616 Fax: (702) 463-6224
           8250 West Charleston Blvd., Suite 100




                                                    12
                                                                                         ***
MAURICE WOOD
                  Las Vegas, Nevada 89117




                                                    13    DEUTSCHE BANK NATIONAL TRUST                                CASE NO. 3:21-cv-00325-MMD-WGC
                                                          COMPANY, AS TRUSTEE FOR NEW
                                                    14    CENTURY HOME EQUITY LOAN TRUST,
                                                          SERIES  2005-C,   ASSET    BACKED                           STIPULATION AND ORDER TO
                                                    15    PASSTHROUGH CERTIFICATES,                                   STAY CASE PENDING THE NINTH
                                                                          Plaintiff,                                  CIRCUIT COURT OF APPEALS’
                                                    16                                                                DECISION IN WELLS FARGO vs.
                                                                     vs.                                              FIDELITY
                                                    17
                                                          WESTCOR LAND TITLE INSURANCE
                                                    18    COMPANY; DOE INDIVIDUALS I through
                                                          X; and ROE CORPORATIONS XI through
                                                    19    XX, inclusive,
                                                    20                             Defendants.
                                                    21              COMES NOW Deutsche Bank National Trust Company, as Trustee for New Century
                                                    22   Home Equity Loan Trust, Series 2005-C, Asset Backed Certificates (“Plaintiff”), and Defendant,
                                                    23   Westcor Land Title Insurance Company (“Defendant”) (collectively, the “Parties”), by and
                                                    24   through their respective attorneys of record, and hereby stipulate and agree as follows:
                                                    25              WHEREAS, there are now currently pending in the United States District Court for the
                                                    26   District of Nevada more than fifty actions between national banks, on the one hand, and title
                                                    27   insurers, on the other hand (the “Actions”);
                                                    28

                                                         (1003-4)                                       Page 1 of 3
                                                         Case 3:21-cv-00325-MMD-WGC Document 7 Filed 08/13/21 Page 2 of 3




                                                     1              WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the

                                                     2   national bank contends, and the title insurer disputes, that a title insurance claim involving an HOA

                                                     3   assessment lien and subsequent sale was covered by a policy of title insurance;

                                                     4              WHEREAS, in the majority of these Actions, the title insurer underwrote an ALTA 1992

                                                     5   loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9

                                                     6   Endorsement (the “Form Policy”) and/or the CLTA 115.2/ALTA 5;

                                                     7              WHEREAS, the plaintiffs in these actions has now appealed a judgment of dismissal to

                                                     8   the Ninth Circuit Court of Appeals in three cases: Wells Fargo Bank, N.A. v. Fidelity National

                                                     9   Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-

                                                    10   WGC); HSBC Bank USA, N.A. v. Fidelity National Title Insurance Company Case No. 20-15387;

                                                    11   Deutsche Bank Nat'l Tr. Co. v. Fid. Nat'l Title Ins. Co., Case No. 20-15849. Oral argument is
          Tel: (702) 463-7616 Fax: (702) 463-6224
           8250 West Charleston Blvd., Suite 100




                                                    12   presently scheduled in these cases for October 20, 2021;
MAURICE WOOD
                  Las Vegas, Nevada 89117




                                                    13              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the

                                                    14   Wells Fargo II Appeal may touch upon issues regarding the interpretation of the Form Policy, and

                                                    15   the Courts in this district have generally indicated a preference to stay these Actions until the Ninth

                                                    16   Circuit appeals are resolved; and

                                                    17              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant

                                                    18   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will

                                                    19   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests

                                                    20   of judicial economy, particularly given the proximity of the October 20, 2021 oral argument.

                                                    21              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby

                                                    22   stipulate and agree as follows:

                                                    23              1.     The instant action shall immediately be STAYED, pending the disposition of the

                                                    24   Wells Fargo II Appeal.

                                                    25              2.     Each of the Parties shall be excused from responding to any now-outstanding

                                                    26   discovery requests propounded by the other until after the stay is lifted.

                                                    27              3.     Any now-pending deadlines to file responses to, or replies in support of, any

                                                    28   outstanding motions are hereby VACATED, including Defendant’s pending Motion to Dismiss at

                                                         (1003-4)                                       Page 2 of 3
                                                         Case 3:21-cv-00325-MMD-WGC Document 7 Filed 08/13/21 Page 3 of 3




                                                     1   ECF No. 5.

                                                     2               4.   By entering into this stipulation, neither of the Parties is waiving its right to

                                                     3   subsequently move the Court for an order lifting the stay in this action.

                                                     4   DATED this 12th day of August, 2021.                  DATED this 12th day of August, 2021.

                                                     5              MAURICE WOOD                               WRIGHT, FINLAY & ZAK, LLP

                                                     6    By: /s/Brittany Wood                              By:/s/Darren T. Brenner
                                                             AARON R. MAURICE, ESQ.                            ROBIN PREMA WRIGHT, ESQ.
                                                     7       Nevada Bar No. 6412                               Nevada Bar No. 9296
                                                             BRITTANY WOOD, ESQ.                               DARREN T. BRENNER, ESQ.
                                                     8
                                                             Nevada Bar No. 7562                               Nevada Bar No. 8386
                                                     9       ELIZABETH E. ARONSON, ESQ.                        CHRISTINA V. MILLER, ESQ.
                                                             Nevada Bar No. 14472                              Nevada Bar No. 12448
                                                    10       8250 W. Charleston Blvd., Suite 100               LINDSAY D. ROBBINS, ESQ.
                                                             Las Vegas, Nevada 89117                           Nevada Bar No. 13474
                                                    11                                                         7785 W. Sahara Ave, Suite 200
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                                                                               Las Vegas, Nevada 89117
           8250 West Charleston Blvd., Suite 100




                                                    12          Attorneys for Defendant
MAURICE WOOD
                  Las Vegas, Nevada 89117




                                                    13                                                          Attorneys for Plaintiff

                                                    14

                                                    15                                          DATED THIS 13th Day of August 2021.
                                                    16                                          IT IS SO ORDERED.

                                                    17                                          ________________________________________
                                                                                                UNITED STATES DISTRICT COURT JUDGE
                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                         (1003-4)                                     Page 3 of 3
